Citation Nr: 1746061	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Hepatitis C.  

2.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

The Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge in April 2017.  A copy of the hearing transcript is associated with the claims file.  


FINDINGS OF FACTS

1.  In a final March 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for Hepatitis C.  

2.  New and material evidence pertinent to the claim was received by VA, leading RO to reopen the matter and subsequently denying service connection due to a negative nexus opinion by a VA examiner.  

3.  The weight of the evidence does not support the Veteran's claim that the air-gun injectors were not sterile and that it caused the Veteran to contract hepatitis C.  





CONCLUSIONS OF LAW

1.  The March 2004 rating decision, in which RO denied service connection for Hepatitis C is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening a claim of entitlement to service connection for Hepatitis C have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  

3.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for his hepatitis C in a letter dated January 2012.  He has not alleged any notice deficiency during the processing and adjudication of his claims.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded a VA examination in March 2012.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in March 2012.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

II.  New and Material Evidence 

VA initially denied the claim for service connection for Hepatitis C in an August  2005 Supplemental Statement of the Case noting Service Treatment Records (STRs) absence of complaints, treatment or diagnosis of Hepatitis C and that the Veteran only tested positive for Hepatitis C antibody, but had not established he actually had the disease.  A notice of that decision was sent to the Veteran in that same month.  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a Notice of Disagreement (NOD) with the RO.  38 U.S.C.A. § 7105 (a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105 (b) (1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103 (2016). 

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to the law of not reopening a claim that has been the subject of a final RO decision is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

Under 38 C.F.R. § 3.156 (b) , "new" and "material" received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156 (b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

In this case, no document that could be construed as an NOD in response to the March 2004 rating decision was received by RO within one year of the mailing of that decision.  VA did not receive any evidence, new or material, from the Veteran regarding the claim within the same required time frame.  Therefore, 38 C.F.R. § 3.156 (b) does not operate to prevent the August 2005 decision from becoming final.  See U.S.C.A. § 7105 (c).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

The Board finds that the Veteran had sufficiently submitted new and material evidence pertaining to his Hepatitis C.  The unestablished facts necessary to substantiate a claim for service connection for Hepatitis C are incurrence of the disease during service and a nexus between that disability and service.  There, for evidence to be material, it must relate to that fact. 
The Veteran submitted additional evidence of his diagnosis and treatment for hepatitis C.  The Veteran also submitted a statement dated January 2012 that explained the circumstances in which the Veteran contracted hepatitis C while in service.  In that statement, the Veteran described the inoculation process and how the injector guns were not properly sterilized before each use.  Each time the medicine was administered, there was blood splatter between each person and the air-gun injector was not cleaned in between each shot.  As a result of the injection, the Veteran sustained two 'gaping' holes on his right shoulder, which later became infected.  In addition, he claims that this incident was the only hepatitis C risk factor that he encountered.  The Board finds that this is sufficient to trigger VA's duty to assist if the claim were reopened.  Thus, the Board finds that the Veteran's treatment records and his January 2012 statement constitute new and material evidence sufficient to reopen the Veteran's claim for service connection for hepatitis C.  See Shade v. Shinseki, supra.  Thus, the Veteran's claim must be reopened.

III.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that, if a determination was made that an air gun was the source of hepatitis C, the report upon which the determination of service connection should include a full discussion of all modes of transmission and, if applicable, a rationale as to why an air gun was the source of the hepatitis C. FL 04-13.

During the pendency of the appeal, all VA Fast and Training Letters, including those cited above, were rescinded and summaries incorporated into VA's Adjudication Manual, M21-1.  The Adjudication Manual currently contains provisions similar to those in the Fast and Training Letters cited above.  See M21-1, III.iv.4.I.2 (December 16, 2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that the use of air gun injectors for the purpose of inoculation during his military service directly caused his hepatitis C.  In a January 2012 letter, the Veteran informed RO of risk factors that may have caused his hepatitis C.  He checked 'accidental exposure to blood by health care workers,' 'intravenous drug use of intranasal cocaine use,' and 'other direct percutaneous exposure to blood such as tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.'  Later, in his November 2014 Hepatitis Questionnaire, the Veteran admitted to intravenous drug use in the mid-1980s.  However, he claims that he never shared needles and had always used sterile equipment to administer the drugs.  He also indicated that he has tattoos and body piercing but that the procedure was sterile.  Lastly, he also indicated that the fact that he worked in the emergency medical field in 1981, during service, and in 1992 was a risk factor for Hepatitis C.  He denied a history of intranasal cocaine use, high risk sexual activity, bad hemodialysis, shared toothbrushes or razor blades, acupuncture with non-sterile needles, or a blood transfusion.  

The Veteran's Service Treatment Records (STRs) do not reflect any notation of complaints regarding hepatitis C or symptoms of the disease.  His military record reflected his outstanding performance in his role as a medical service specialist.  He was commended for his expert knowledge of the care, function, the set up as well as the assistance of others in the uses of complex medical equipment.  In his April 2017 Board hearing, the Veteran described the unsterilized use of the air gun injectors between fellow service members.  Because of this, he sustained 'two gaping' wounds on his right shoulder, which later became infected.  Consequently, he now has scars from the incident.  The Veteran's STRs do not reflect a notation of any scars.  His enlistment examination in June 1987 reported normal skin and upper extremities.  A history of medical report dated September 1991 reported no signs of any scarring or infections from the inoculation.  The Veteran asserts that he was unaware of the hepatitis C contraction until 1997, when he attempted to donate blood.  In a July 1997 letter, the Regional Blood Center informed him that a test of his blood revealed the presence of the hepatitis C virus.  Supplement tests were conducted and confirmed the virus.  

The Veteran later has submitted extensive medical records pertaining to his 48 week hepatitis C treatment program in March 2012.  In March 2012, the Veteran was afforded a VA examination to assess his hepatitis C and its effects on his liver.  The examiner confirmed the diagnosis of hepatitis C but found no signs or symptoms attributable to chronic or infectious liver disease.  The examiner acknowledged the Veteran's claim that he became exposed to Hepatitis C from vaccination during his service in the United States Air Force prior to his deployment to Iraq.  In conclusion, the VA examiner opined that the Veteran's Hepatitis C was less likely than not caused by the claimed in-service injury or incident.  In his rationale, the examiner explained that after a thorough review of the available data regarding the subjection of air-gun injections and hepatitis C, there is no evidence to indicate that hepatitis C infection occurs in military personnel due to the use of the jet injector system.  It is a medically accepted fact that hepatitis C can be transmitted in many ways such as sexual intercourse, IV drug abuse, blood transfusions and many others.  But as previously stated there is no evidence to suggest that the Veteran became infected as a result of his vaccinations by the Jet Injector system.  

An October 2016 VA treatment contained ultrasound results of the Veteran's liver.  The report indicated that the appearance of the liver is consistent with the Veteran's history of hepatitis C, with no focal lesions to suggest current hepatocellular carcinoma.  A medical opinion regarding the etiology of hepatitis C was not offered.  

The Veteran has repeatedly offered his lay opinion that his current diagnosis of hepatitis C was caused by air gun injectors during his service.  The Board finds that while the Veteran is competent to report injury and symptoms, he is not competent to link his hepatitis C to service, as he lacks the requisite medical expertise, even with his background as a medical specialist.  Thus, the Board considers the Veteran to be a lay witness.  While a layperson is competent to report observable symptomology and diagnose a simple medical condition, the specific issue in this case falls outside the realm of a layperson's knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Board also assigns them no weight.

Given the October 2016 VA examination report and the Veteran's Hepatitis C risk factors that included intravenous drug use, tattoos, and body piercing, the probative medical evidence of record does not support a conclusion of a nexus relationship between the Veteran's hepatitis C and his service.  While the Veteran listed his employment in the medical field as a risk factor, he provided no instances of how he may have contracted hepatitis C as a medical professional during those periods.  The Board acknowledges the article submitted by the Veteran regarding the link between the disease and jet injector guns.  The article also indicates that a growing body of doctors believes that hepatitis C was caused by air gun injections and that the delayed manifestation of the disease is explained by the nature of the disease, which can sit symptomless for decades.  The Board observes that medical treatise evidence can, in some instances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  But medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  This general information does not pertain to this particular symptoms and etiology of this disease of this specific Veteran.  Thus, the Board assigns the article little probative weight, which is outweighed by the evidence of record discussed above.  

There is no contrary medical opinion in the evidence of record.  While the Fast Letter and Adjudication Manual indicate that it is biologically possible that hepatitis C may be transmitted by air gun inoculations, this general evidence is of significantly less probative weight than the specific, reasoned opinion of the VA examiner.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).

Based on the foregoing discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.


ORDER


The claim of entitlement to service connection for Hepatitis C is reopened.  

Entitlement to service connection for Hepatitis C is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


